HAWLEY, District Judge.
This is a companion case to that of California Redwood Co. v. Litle, ubi supra; but the special point relied upon by appellant in this case is that the cancellation of the entry for fraud was made without notice to the claimant or parties interested. The facts are identical with those presented upon this point in Mortgage Co. v. Hopper, 12 C. C. A. 293,. 64 Fed. 553, 556; and, upon the principles announced in that case and the authorities there cited, the judgment of the circuit court is affirmed, with costs.